PARSONS, J.
The defendants in error brought an action of assumpsit against Joseph Wiswall, in the Circuit Court of Mobile, to recover the amount of a bill of clothing which was furnished by the defendants in error, who were merchant tailors, to Mr. Wiswall’s -son, a minor, who was at New Haven, preparing for college. It is stated in the bill of exceptions, generally, that there was evidence on the 'trial, that Mr. Silliman was employed by the defendant below to take charge of his son, while in New Haven, and act for him, and that he received money from the defendant to pay his son’s expenses. It is further stated by the bill of exceptions, that “ the defendant then offered to prove by Mr. Hassel, that B. Silliman, jr. was a special agent for the defendant in New Haven and the scope of his au*67thority — that the defendant’s son was put under his charge with special instructions — that Mr. Silliman was to provide what was proper and nebessary for him and make all expenditures on his own account — that by an arrangement between the defendant and Mr. Silliman, the-young man’s expenses for the first year were not to exceed about eight hundred dollars, and for the subsequent years, six hundred dollars per annum : That out of this annual allowance the clothing for the young man was not td exceed one hundred dollars a year, and his pocket money not to exceed fifty dollars a year.. The witness stated that the appointment of Mr. Silliman and the .instructions given him were in letters written by the witness to Mr. Silliman, at the request of Mr. Wiswall. The letters were not produced, nor ivas it shown that they were lost or destroyed.” This evidence! was excluded by the Circuit Court, and that is now assigned as error. But we are not able to see the smallest error in excluding secondary evidence, because the best was not produced, or its absence accounted for. The defendant below next offered a letter from Mr. Silliman, to prove certain facts stated in the letter, and that was excluded. We can see no error in that. The defendant below offered to prove what Mr. Silliman had said at a particular time, and this was excluded. There was no error, we think, in that.
The judgment is affirmed.